DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4-6, 8 and 13-19 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
obtaining [[a]] an initial first image of a geographical location and a physical object located within the geographical location; 
assigning a plurality of pixels in the initial first image to corresponding points in a Cartesian coordinate system defined specifically for the initial first image to form a processed first image; 
assigning, to generate a virtual map comprising a virtual representation of the physical object, a set of initial Cartesian coordinates to a set of pixels in the plurality of pixels, and a set of Cartesian rotation angles to the set of pixels; 
calculating a first transform that scales the Cartesian coordinate system to a physical scale of the geographical location; and 

the data structure comprises the set of pixels, a set of scaled Cartesian coordinates assigned to the set of pixels, and 
the set of Cartesian rotation angles assigned to the set of pixels, and the data structure further comprises a physical scale virtual representation of the physical object.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein: each Cartesian coordinate in the set of initial Cartesian coordinates is assigned a corresponding rotation angle, and each corresponding rotation angle is defined with respect to a corresponding reference direction on the initial first image.

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim [[2]] 3, further comprising: 
displaying, on a display of the remote computing device, the augmented reality image overlaid on a concurrent image of the geographical location received by the camera to create an augmented view, wherein the augmented reality image and the concurrent image are displayed at a same scale.



The method of claim [[3]] 4, further comprising: manipulating the augmented reality image on the display using a graphical user interface while continuing to display the concurrent image.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim [[3]] 4, further comprising: changing a zoom setting on the camera; and adjusting a displayed size of the augmented reality image to maintain the same scale.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim [[6]] 7, wherein the measurements are selected from the group consisting of: a distance, an area, a volume, an angle, a mass or weight, and an engineering tolerance.

For claim 13, Examiner believes this claim should be amended in the following manner:
The method of claim [[3]] 4, wherein the geographical location comprises a wellsite of an oilfield, wherein the physical object comprises equipment for carrying out oilfield operations, and further comprising: 
creating an oilfield plan using the augmented view.

For claim 14, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein calculating the first transform comprises: calculating a correspondence between each X-Y-Z point in the set of initial Cartesian coordinates and a latitude, longitude, and elevation of each pixel in the initial first image.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
encrypting the virtual map; and 
logically isolating the virtual map from others of a plurality of virtual maps stored in the data repository.

For claim 16, Examiner believes this claim should be amended in the following manner:
A system comprising: 
a server; 
a data repository storing: 
[[a]] an initial first image of a geographical location and a physical object located within the geographical location, the initial first image comprising a plurality of pixels, 
a processed first image comprising a Cartesian coordinate system assigned to the plurality of pixels, the Cartesian coordinate system defined specifically for the initial first image, 
a virtual map comprising a virtual representation of the physical object in the Cartesian coordinate system, the virtual representation of the physical object comprising a set of pixels, in the plurality of pixels, that compose the virtual representation of the physical object, a set of initial Cartesian coordinates associated with each of the set of pixels, and a set of Cartesian rotation angles associated with each of the set of initial Cartesian coordinates, 
a first transform that is applicable to scale the Cartesian coordinate system to a physical scale of the geographic location, and 
a data structure comprising a physical scale virtual [[map]] representation that comprises the set of pixels, [[the]] a set of scaled Cartesian coordinates, and the set of Cartesian rotation angles for the physical scale virtual representation of the physical object; and 
a cloud-based data structure formation service executable on the server for generating the data structure by: 
assigning the plurality of pixels to a corresponding point in the Cartesian coordinate system; 
generating the virtual map by assigning the set of initial Cartesian coordinates and the set of Cartesian rotation angles to the set of pixels; 
calculating the first transform; and 
forming the data structure by applying the first transform to the virtual map.

For claim 17, Examiner believes this claim should be amended in the following manner:
The system of claim 16, further comprising: 
a cloud-based augmented reality service stored on the data repository and executable by the server for generating an augmented reality view for display on a remote [[computer]] computing device comprising a camera, by: 
receiving a second image, of a portion of the geographical location, from [[a]] the camera of [[a]] the remote computing device;
comparing the data structure to the second image to establish a second transform operable to transform positions in the data structure to corresponding positions in the second image; 
creating a virtual object in the virtual map; 
transforming the virtual object using the second transform to form an augmented reality image; and 
transmitting the augmented reality image for display on the remote computing device.

For claim 18, Examiner believes this claim should be amended in the following manner:
The system of claim 17, further comprising: 
[[a]] the remote computing device comprising a display configured to display the augmented reality image overlaid on a concurrent image of the geographical location received by the camera to create an augmented view, wherein the augmented reality image and the concurrent image are displayed at a same scale.

For claim 19, Examiner believes this claim should be amended in the following manner:
A non-transitory computer readable storage medium comprising computer usable program code which, when executed by a computer, performs a computer-implemented method comprising: 
obtaining [[a]] an initial first image of a geographical location and a physical object located within the geographical location; 
assigning each of a plurality of pixels in the initial first image to corresponding points in a Cartesian coordinate system defined specifically for the initial first image to form a processed first image; 
assigning, to generate a virtual map comprising a virtual representation of the physical object, a set of pixels in the plurality of pixels for the virtual representation, a set of Cartesian coordinates for the virtual representation, and a set of Cartesian rotation angles for the virtual representation, wherein: 
each Cartesian coordinate in the set of Cartesian coordinates is assigned a corresponding rotation angle, and 
each corresponding rotation angle is defined with respect to a reference direction on the initial first image; 
calculating a first transform that scales the Cartesian coordinate system to a physical scale of the geographical location; and 
applying, to form a data structure stored in a data repository, the first transform to the virtual map, wherein: 
the data structure comprises the set of pixels, a set of scaled Cartesian coordinates assigned to the set of pixels, and the set of Cartesian rotation angles assigned to the set of pixels, and 
the data structure further comprises a physical scale virtual representation of the physical object.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 13, 14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes “a first image” and further establishes “a processed first image”. Claim 2 goes on to recite “the first image” and it is unclear and ambiguous to which of the initial “first image” or the “processed first image” is being referenced by the phrase “the first image”. Likewise, parent claim 1 establishes “a set of Cartesian coordinates” and “a set of scaled Cartesian coordinates”. Claim 2 goes on to recite “the set of Cartesian coordinates” and it is unclear and ambiguous to which of the initial “set of Cartesian coordinates” and the “set of scaled Cartesian coordinates” is being referenced by the phrase “the set of Cartesian coordinates”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 4, depending on claim 2, this claim recites the phrases “the remote computing device” and “the augmented reality image”. However, these phrases lack antecedent basis and are indefinite as it is claim 3 which provides antecedent basis for these phrases. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 5, depending on claim 3, this claim recites the phrase “the concurrent image”. However, this phrase lacks antecedent basis and is indefinite as it is claim 4 which provides antecedent basis for this phrase. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 6, depending on claim 3, this claim recites the phrase “the same scale”. However, this phrase lacks antecedent basis and is indefinite as it is claim 4 which provides antecedent basis for this phrase. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 8, depending on claim 6, this claim recites the phrase “the measurements”. However, this phrase lacks antecedent basis and is indefinite as it is claim 7 which provides antecedent basis for this phrase. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 13, depending on claim 3, this claim recites the phrase “the augmented view”. However, this phrase lacks antecedent basis and is indefinite as it is claim 4 which provides antecedent basis for this phrase. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 14, parent claim 1 establishes “a first image” and further establishes “a processed first image”. Claim 14 goes on to recite “the first image” and it is unclear and ambiguous to which of the initial “first image” or the “processed first image” is being referenced by the phrase “the first image”. Likewise, parent claim 1 establishes “a set of Cartesian coordinates” and “a set of scaled Cartesian coordinates”. Claim 14 goes on to recite “the Cartesian coordinates” and it is unclear and ambiguous to which of the initial “set of Cartesian coordinates” and the “set of scaled Cartesian coordinates” is being referenced by the phrase “the Cartesian coordinates”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For independent claim 16, this claim establishes “a first image” and further establishes “a processed first image”. Claim 16 goes on to recite “the first image” and it is unclear and ambiguous to which of the initial “first image” or the “processed first image” is being referenced by the phrase “the first image”. Claim 16 further recites a data structure comprising “the set of Cartesian coordinates”. However, it is understood that the data structure should comprise “a set of scaled Cartesian coordinates” from the “first transform”. Claim 16 further recites the data structure comprises “a physical scale virtual map” when the data structure should comprise “a physical scale virtual representation”. Furthermore, as claim 16 currently establishes “a virtual map” and further establishes “a physical scale virtual map”, this claim goes on to recite “the virtual map” and it is unclear and ambiguous to which of the initial “virtual map” and “physical scale virtual map” is referenced by the phrase “the virtual map”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
Dependent claims 17 and 18 depend from independent claim 16 and inherit the deficiencies of claim 16.
Furthermore, for dependent claim 17, this claim recites “comparing the data structure to the second image” to transform positions in “the virtual map”. However, it is understand from the specification that the comparison is used to transform positions in “the data structure”.
Furthermore, for dependent claim 18, parent claim 17 establishes “a remote computer comprising a camera” and “a camera of a remote computing device”. Claim 18 goes on to recite the phrase “the camera” and it is ambiguous and unclear to which of the previously established cameras that is being referenced by the phrase “the camera”. Claim 18 further recites “a remote computing device” when this phrase already has antecedent basis in parent claim 17 and it is unclear if this “remote computing device” is a new remote computing device or the same remote computing device of claim 17. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For independent claim 19, this claim establishes “a first image” and further establishes “a processed first image”. Claim 19 goes on to recite “the first image” and it is unclear and ambiguous to which of the initial “first image” or the “processed first image” is being referenced by the phrase “the first image”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
Dependent claim 20 depends from independent claim 19 and inherits the deficiencies of claim 19.

Allowable Subject Matter
Claims 1, 3, 7, 9-12 and 15 would be allowable if rewritten to address the claim objections discussed above in the Detailed Action.
Bar-Zeev et al. (U.S. Patent Application Publication 2012/0105473 A1) discloses a mixed reality system and method for presenting augmented reality (page 1/par. 3 and page 4/par. 40). Bar-Zeev discloses obtaining an image of a physical object within a real world location (page 6/par. 52-54). Bar-Zeev discloses assigning pixels in the image to corresponding points within an x, y, z Cartesian coordinate space to form a processed image (page 12/par. 118-122). Bar-Zeev discloses assigning a set of Cartesian coordinates to a set of pixels to generate a virtual object as a virtual representation of the physical object within a three dimensional model of the physical environment as a virtual map (page 12/par. 118-122 and pages 14-15/par. 141-143).
Farrell et al. (U.S. Patent Application Publication 2019/0102942 A1) likewise discloses a system and method for presenting augmented reality where computer-generated elements are displayed over a live image of a real-world location captured by a camera (page 1/par. 2-3). Farrell explains the live image may be captured for a geographic location (page 2/par. 24). Farrell further explains the computer generated elements as augmented reality objects are assigned a set of Cartesian coordinates and a set of rotational angles defined for the Cartesian coordinate system (page 3/par. 37). 

Graham et al. (U.S. Patent 5,687,305) similarly discloses a system and method for superimposing computer models as virtual objects over corresponding physical objects within a physical space (Abstract). Graham explains it is known to perform a transformation to transform a Cartesian coordinate system to a physical scale of the physical space (col. 3/lines 31-52).
However, the closest prior art as the combination of Bar-Zeev, Farrell and Graham fails to disclose and/or teach: applying, to form a data structure stored in a data repository, the first transform to the virtual map, wherein: the data structure comprises the set of pixels, a set of scaled Cartesian coordinates assigned to the set of pixels, and the set of Cartesian rotation angles assigned to the set of pixels, and the data structure further comprises a physical scale virtual representation of the physical object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613